Per Curiam.
Defendant was tried and convicted by the court, sitting without a jury, of felonious assault and was sentenced to a term of three to four years in prison. MCLA § 750.82 (Stat Ann 1962 Rev § 28.277). On appeal, defendant claims that his conviction was against the great weight of the evidence. An examination of the record on appeal discloses sufficient evidence, if believed by the trier of *77the facts, to support the finding that defendant was guilty, beyond a reasonable doubt, of felonious assault. People v. Petrosky (1938), 286 Mich 397; People v. Szymanski (1948), 321 Mich 248; People v. Hogan (1967), 9 Mich App 78; People v. Jeter (1970), 21 Mich App 158.
Affirmed.